Citation Nr: 9904604	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of termination of improved pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of February 1996, which terminated the veteran's improved 
pension benefits effective January 1, 1995.


FINDINGS OF FACT

1.  In June 1994, the veteran was awarded improved disability 
pension benefits effective in November 1992, based on zero 
countable income.

2.  In December 1994, the veteran began receiving Social 
Security benefits on a monthly basis, in an amount which 
exceeded the maximum annual rate of improved disability 
pension for a single veteran.

3.  Exclusions from income, in the form of unreimbursed 
medical expenses, did not reduce the veteran's income below 
the statutory maximum for 1995.  

4.  Pension benefits were terminated effective January 1, 
1995, due to excess countable income.


CONCLUSION OF LAW

Improved pension benefits were properly terminated effective 
January 1, 1995.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been properly 
developed for a disposition of the present question.

In June 1994, the veteran was awarded improved disability 
pension benefits, effective in November 1992.  The award 
letter, sent in June 1994, informed the veteran that "VA 
pays a pension to make up the difference between your 
countable annual income and a maximum annual rate."  It was 
noted that the award was based on countable annual income of 
$0.  Sources of income identified included Social Security of 
$00000.  He was further informed that his rate of pension 
depended on his income; that his payments must be adjusted 
whenever his income changed; and that he must report any 
changes in income.  

In January 1995, the veteran was sent a letter from VA, 
informing him that the amount of money he received from VA 
was based on many things, one of the most important of which 
was income.  The letter was for the stated purpose of 
reminding him to tell VA immediately if there was any change 
in income.  Social Security benefits were provided as an 
example.  

In September 1995, the veteran was informed that VA proposed 
to terminate his pension benefits effective December 1, 1994, 
based on information showing he received Social Security 
benefits in the monthly amount of $728.10, which was in 
excess of the statutory limitation for entitlement to 
pension.  He was requested to provide clarifying information, 
if the information described was incorrect.  

In response, a letter from the veteran was received, stating 
that he had informed VA of his receipt of pension benefits in 
December 1994, and that SSA had also informed VA of that fact 
in December 1994.  He also enclosed a July 1994 letter from 
the Social Security Administration (SSA), informing him that 
he would be receiving monthly retirement benefits in the 
amount of $708 per month, beginning November 1994.  In 
addition, he submitted a letter from SSA, dated in December 
1994, informing him that his Supplemental Security Income 
(SSI) would be discontinued because of his SSA retirement 
benefits, in the amount of $728 beginning January 1995, and 
his VA pension.  

In November 1995, the veteran was informed that his pension 
had been suspended effective November 1, 1995, based on his 
verified monthly income of $728.  He was informed that while 
he was considered medically entitled to pension, his annual 
income of $8,736 exceeded the VA income limit of $8,037 for a 
single veteran.  He was asked to submit evidence of 
unreimbursed medical expenses and/or medical evidence of his 
entitlement to special monthly pension, on account of being 
housebound or in need of the aid and attendance of another 
person.  

In response, the veteran submitted a list of medical 
expenses, which, for 1995, totaled $535.  In February 1996, 
he was informed that his pension benefits had been terminated 
effective January 1, 1995, based on his receipt of Social 
Security benefits of $728 per month.  His medical expenses of 
$535 for 1995 were noted to be insufficient to alter the 
termination of pension.  The veteran also submitted a claim 
for special monthly pension which was denied in April 1998

The veteran has contended, in written statements, as well as 
in testimony at a hearing before a hearing officer in June 
1996, that he had been under the impression that his pension 
was due to his disability, and had nothing to do with his 
receipt of Social Security benefits.  He also indicated that 
he had promptly informed the VA of his receipt of Social 
Security benefits, and that VA continued to send the checks, 
so he thought he was entitled.  

In order to receive disability pension benefits, a veteran 
must meet all of three requirements:  he must have the 
requisite wartime service; he must be permanently and totally 
disabled; and his income must be less than the statutory 
maximum rate of pension.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1998).  A veteran who meets the disability and wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 ; 38 C.F.R. § 3.23 (1998).  The pertinent 
regulation regarding computation of income provides that 
payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271 
(1998).  Exclusions from income do not include Social 
Security benefits (except SSI).  38 C.F.R. § 3.272 (1998).  

Since the veteran's annual income of $8,736, reduced by the 
allowable medical expenses, exceeded the statutory maximum of 
$8,037 for a single veteran, he was not entitled to pension 
benefits.  Accordingly, termination of his pension benefits 
was appropriate.  The veteran's belief that he was entitled 
to the benefits, despite written evidence to the contrary 
from VA, does not change the effect of the pertinent law and 
regulations, which, as detailed above, have made entitlement 
to pension dependent, in part, on income.  As the law and not 
the evidence is dispositive in this case, the appeal is 
denied due to absence of legal merit.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).


ORDER

Pension benefits were properly terminated effective January 
1,1995; the appeal is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

